Order entered July 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01374-CR

                                 GAYLON DAVIS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F12-33585-K

                                            ORDER
       The Court REINSTATES the appeal.

       On June 29,2 015, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is indigent and represented by court-appointed counsel; (3) counsel’s

explanation for the delay in filing appellant’s brief is her workload; and (4) counsel requested

twenty-one days from the July 7, 2015 findings to file appellant’s brief.

       We ORDER appellant to file his brief by MONDAY, AUGUST 3, 2015.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.

                                                       /s/   ADA BROWN
                                                             JUSTICE